Citation Nr: 0716826	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-17 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired mental 
disorder other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

On another matter, in an April 2007 statement, the veteran's 
representative raised the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
issue is referred to the RO for appropriate action.

Given the issue raised above, the Board has recharacterized 
the issue on appeal as listed on the title page.

The case was previously before the Board in April 2006, where 
the issue of service connection for an acquired mental 
disorder was reopened, and the matter remanded for additional 
development on the merits.  That action having been 
completed, the case is once more before the Board.


FINDING OF FACT

The veteran's acquired mental disorder other than PTSD did 
not originate in service or within one year thereafter, and 
it is not related to any incident of service.


CONCLUSION OF LAW

An acquired mental disorder other than PTSD was not incurred 
in or aggravated by active service, nor was a psychosis 
manifested to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, in an October 2001 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  A letter advising the 
veteran of the evidence needed to establish a disability 
rating and effective date was issued in May 2006.  In that 
same letter, the RO reiterated the contents of the October 
2001 letter and specifically asked him to send any evidence 
in his possession that pertains to his claim.  The case was 
last readjudicated in December 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post-service 
private records, Social Security Administration (SSA) 
records, VA treatment records and examination reports, and 
lay statements.  

Further, as the record will show, there is no evidence of the 
claimed disability in service or until almost two years after 
separation from service and there is no competent evidence 
suggesting a link between the veteran's disability and 
service.  Under these circumstances, there is no duty to 
provide additional medical examination or obtain a medical 
opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 
518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, No. 06-7001.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, service personnel records, private medical records, 
VA medical records and examination reports, SSA records, and 
lay statements from friends and family.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board observes that the veteran has been 
diagnosed with, among other things, schizophrenia, 
schizoaffective disorder, psychosis not otherwise specified, 
and bipolar disorder.  Thus, the Board must now determine 
whether any of his mental disorders, other than PTSD, 
originated in service or within one year thereafter, or are 
otherwise related to service.  

After review, the Board finds that none of the veteran's 
acquired mental disorders, other than PTSD, had its onset 
during service.  In this regard, his service medical records 
are negative for any psychiatric complaints.  Of note, the 
veteran denied depression, excessive worry, and nervous 
trouble of any sort at his separation examination.  Moreover, 
the only abnormalities noted in the separation examination 
report are a scar on the left arm and recurrent urinary tract 
infection.  Likewise, his service personnel records fail to 
show any signs of psychosis.  In this regard, they show that 
he received scores of between 4.3 and 4.9 in proficiency in 
duty and conduct, and that he received promotions in March 
1974, November 1974, and August 1975.

Additionally, the record fails to show that a psychosis 
manifested to a compensable degree during the one-year 
presumptive period under 38 C.F.R. § 3.307 (2006).  In this 
regard, the veteran there is no competent medical evidence 
showing an acquired psychiatric disorder within one year 
after discharge.  Moreover, the first medical evidence of an 
acquired mental disorder is dated in June 1978, which is 
almost two years after discharge.  

The Board notes that the record reflects the veteran's 
reported medical history of first receiving treatment for a 
mental disorder in 1976 within six months after separation.  
However, as noted above, the veteran has failed to submit any 
such records.  In addition, the contemporaneous medical 
evidence of record shows that the veteran was first treated 
in June 1978.  In this regard, a June 1978 private medical 
record reflects that the veteran had not received any 
previous psychiatric treatment.  Moreover, the presenting 
symptoms in the June 1978 private hospitalization are 
consistent with those mentioned as occurring at the 1976 
claimed treatment.  Moreover, on his initial application, he 
noted his first hospitalization as occurring in early 1978.  
Thus, the Board finds that the veteran was first treated and 
diagnosed with a mental disorder in June 1978, which is after 
the one-year presumptive period for a psychosis.  There is no 
competent evidence showing the veteran suffered from a 
psychosis to a compensable degree within one year following 
discharge from service.  

Furthermore, the competent evidence of record fails to 
establish that the veteran's acquired mental disorders began 
in service or is related to any incident of service.  In this 
regard, the veteran's service medical and personnel records, 
as noted above, give no indicia of the presence of a 
psychiatric disorder, and there is no competent medical 
evidence establishing a link between any of his acquired 
mental disorders and active service.

The Board acknowledges the veteran's contentions that he has 
an acquired mental disorder related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board also notes the lay statements from friends and 
family noting the difference in the veteran following 
service, and describing that he was ill in California in 
1976.  However, the Board finds that evidence more 
contemporaneous in time such as his service medical records, 
the 1978 hospitalization, and the veteran's application for 
compensation filed in 1979, and entitled to greater probative 
weight than recollections 25 years after-the-fact.  Thus, the 
lay statements are entitled to little probative weight.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

In summary, the Board finds that the preponderance of the 
evidence fails to show a psychiatric disorder in service or a 
psychosis to a compensable degree within one year following 
discharge.  As the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in the 
instant appeal, and the claim for service connection for an 
acquired psychiatric disorder other than PTSD is denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).   


ORDER

Service connection for an acquired mental disorder other than 
PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


